Case 3:18-cv-00705-VLB Document 105-13 Filed 10/18/19 Page 1 of 5




            EXHIBIT 
     Case 3:18-cv-00705-VLB Document 105-13 Filed 10/18/19 Page 2 of 5

                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                        Page 1

1                      UNITED STATES DISTRICT COURT
2                         DISTRICT OF CONNECTICUT
3    CONNECTICUT FAIR HOUSING                    ) No. 3:18-CV-705 (VLB)
     CENTER, et al.,                             )
4                                                )
           Plaintiffs,                           )
5                                                )
           v.                                    )
6                                                )
     CORELOGIC RENTAL PROPERTY                   )
7    SOLUTIONS, LLC,                             )
                                                 )
8          Defendant.                            )
     ------------------------------)
9
10                                      - - -
11                           MONDAY, SEPTEMBER 9, 2019
12                                      - - -
13           CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
14
15         Deposition of ROBERT JAMES THOMAS, taken at the
16   offices of Cohen Milstein Sellers & Toll, PLLC,
17   1100 New York Ave NW, 5th Floor, Washington, D.C.,
18   beginning at 8:59 a.m., before Nancy J. Martin, a
19   Registered Merit Reporter, Certified Shorthand
20   Reporter.
21
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-13 Filed 10/18/19 Page 3 of 5

                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                      Page 10

1          A.     Well, my last title at CoreLogic was director

2    of product solutions.

3          Q.     How long were you in that position?

4          A.     I don't know exactly.

5          Q.     Okay.     According to your LinkedIn, it was

6    2015 to 2017.         Does that sound about right?

7          A.     Yes.     Sounds about right.

8          Q.     And what is director of product solutions?

9          A.     My role generally over the last two years of

10   my employment with CoreLogic was to work directly in

11   sales operations and to help establish a training

12   program for our sales and account managers.

13         Q.     Could you elaborate on that?                Establish a

14   training program?          What sort of training program?

15         A.     I developed an on-line training program.                  A

16   learning process through learning management system of

17   CoreLogic's.         So I created courses that helped our

18   sales and account management understand our

19   products -- our main products that they were selling.

20         Q.     Okay.

21         A.     And so it was for new hire and also for

22   existing sales and account managers.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-13 Filed 10/18/19 Page 4 of 5

                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                        Page 82

1    well.        I think the court reporter will thank you.

2                   Is that okay?

3            A.     Okay.     Yes.

4            Q.     Mr. Thomas, how a customer used the CrimSAFE

5    product was up to the customer; right?

6            A.     I don't understand that question.                  Could you

7    rephrase it?

8            Q.     Okay.     So how a customer chose to use the

9    CrimSAFE process within its screening systems for

10   potential tenants was a decision to be made by the

11   customer; right?

12                  MR. KAZEROUNIAN:          Objection to form.

13   Leading.

14                  THE WITNESS:        I'm struggling with an answer

15   for that.         How CrimSAFE was to be used.                I mean we

16   know what its purpose is; right?                    Everybody agrees

17   it's to automate a screening decision based on the

18   client's criteria.              Is there more to CrimSAFE that I'm

19   missing that you're referring to?

20   BY MR. WINGFIELD:

21           Q.     Well, let's break it down.               So in terms of

22   whether to use CrimSAFE at all, that's a customer




                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-13 Filed 10/18/19 Page 5 of 5

                 CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

                                                                     Page 87

1                          C E R T I F I C A T E
2          I do hereby certify that the aforesaid testimony
3    was taken before me, pursuant to notice, at the time
4    and place indicated; that said deponent was by me duly
5    sworn to tell the truth, the whole truth, and nothing
6    but the truth; that the testimony of said deponent was
7    correctly recorded in machine shorthand by me and
8    thereafter transcribed under my supervision with
9    computer-aided transcription; that the deposition is a
10   true and correct record of the testimony given by the
11   witness; and that I am neither of counsel nor kin to
12   any party in said action, nor interested in the
13   outcome thereof.
14
                         <%975,Signature%>
15                       __________________________
                         Nancy J. Martin, RMR, CSR
16
17   Dated:    September 9, 2019
18
19   (The foregoing certification of this transcript does
20   not apply to any reproduction of the same by any
21   means, unless under the direct control and/or
22   supervision of the certifying shorthand reporter.)


                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
